Citation Nr: 0943883	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-31 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for lumbar degenerative disc disease evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.

2.  Entitlement to an increased initial evaluation in excess 
of 10 percent for partial paralysis, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to September 
1986.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Atlanta, Georgia Regional Office (RO) 
of the Department of Veterans Affairs (VA), which increased 
the evaluation of degenerative disc disease from 
noncompensable to 10 percent, and a February 2009 rating 
decision which assigned a separate, 10 percent evaluation for 
incomplete paralysis of the left lower extremity, effective 
February 11, 2009.
 
The Veteran requested a video conference hearing.  The 
requested hearing was conducted by the undersigned Veterans 
Law Judge in October 2009.

The claim for a disability evaluation in excess of 10 percent 
for lumbar degenerative disc disease evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5237, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Objective evidence establishes that the Veteran's neurologic 
impairment of the left lower extremity is no more than mild, 
and the Veteran's testimony that he was unaware of the 
neurologic impairment until the medical diagnosis was made 
establishes that the neurologic manifestations result in no 
more than minimal occupational impairment at this time.




CONCLUSION OF LAW

Criteria for an increased initial evaluation in excess of 10 
percent for partial paralysis, left lower extremity, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp 2009); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 
8520 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased initial evaluation for his 
service-connected partial paralysis of the left lower 
extremity.  Before assessing the merits of the appeal, VA's 
duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to notify

Once service connection is granted, the Veteran's claim for 
service connection is substantiated, and additional notice is 
not required.  Thus, any defect in the notice in this case is 
not prejudicial, as the Veteran's disagreement with the 
evaluation assigned for PTSD arises from the Veteran's 
disagreement with an initial evaluation assigned following 
the grant of service connection.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Moreover, in Hartman, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) agreed that 
VA's notice obligations do not apply when the Veteran appeals 
from a decision assigning an effective date following a grant 
of service connection.

By a letter issued in January 2007, the RO notified the 
Veteran of the general criteria for an increased evaluation 
for a service-connected disability.  The letter also advised 
the Veteran all the general criteria for determining a 
disability rating and for determining the effective date of 
the award when an increased level of compensation is granted.  
By a letter issued in February 2009, the Veteran was advised 
of criteria specific to evaluation of his claims on appeal, 
as well as the criteria for determining disability 
evaluations and effective dates for awards generally.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 
2009).

The Veteran's testimony before the Board in October 2009 
establishes that the Veteran understood that evidence of that 
the disability was of greater severity than reflected by the 
initial evaluation, or that the disability had increased in 
severity, was necessary to substantiate the claim for an 
increased initial evaluation.  Since this issued is appeal 
form the grant of service connection for partial paralysis, 
left lower extremity, and the assignment of an initial 
evaluation for that disability, this appeal may be 
adjudicated without further notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims file.  The 
Veteran has had several opportunities to indentify private 
clinical records, and all identified records have been 
obtained.  VA clinical records have been obtained, and the 
Veteran has been afforded VA examination.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In 
particular, the Veteran has indicated that he was unaware of 
the service-connected disability for which he seeks an 
increased initial evaluation until that disability was 
diagnosed on VA examination conducted in February 2009.  
Thus, it is clear that no other clinical evidence about the 
disability is available prior to February 2009.  

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for increased initial disability evaluation

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings.

Claim for increased evaluation for partial paralysis, left 
lower extremity

The Veteran's neurologic impairment of the left lower 
extremity due to his service-connected lumbar disability is 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8520.  DC 8520 provides that incomplete paralysis of the 
sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy.  A 40 percent 
evaluation is warranted if the paralysis is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  DC 8520.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The medical evidence establishes that the Veteran's gait and 
posture are normal.  He does not limp.  He does not require 
use of a knee brace, ankle brace, foot brace, cane, or other 
assistive device for walking or any other activity.  He 
performs activities of daily living independently.  He had 
slightly diminished sensation in the in the left lower 
extremity at the time of February 2009 VA examination, but 
does not have loss of any reflex in the left lower extremity.  

At his videoconference hearing in October 2009, the Veteran 
reported that he had pain shooting down the back of his left 
leg at times, but was otherwise unaware of the neurologic 
impairment of the left lower extremity until it was diagnosed 
at the time of the VA examination.  

VA outpatient treatment records do not reflect that the 
Veteran sought treatment for any neurologic impairment of the 
left lower extremity prior to his October 2009 hearing.  

The Veteran's neurologic impairment of the left lower 
extremity was not diagnosed prior to February 2009.  The 
Veteran did not report any left lower extremity symptoms 
prior to February 2009.  The Veteran did not testify at his 
October 2009 videoconference hearing that he had any new 
symptoms in the left leg that were not present at the time of 
the February 2009 VA examination.  In short, the Veteran's 
left lower extremity paralysis is so mild that the Veteran 
was unaware of it until the medical diagnosis was made in 
February 2009.  As the Veteran has indicated that he was 
unaware of symptomatology of this disability until the 
examiner made the medical diagnosis, the Veteran has not 
reported symptomatology, except at the October 2009 
Videoconference hearing.  As noted above, the Veteran 
primarily reported sharp pain shooting into the left leg.  

The VA outpatient treatment records since February 2009 
disclose no evidence of objective increase in severity of the 
disability.  The Veteran's testimony establishes that he has 
not noted any increase in subjective complaints.  Therefore, 
there is no factual basis upon which an increased initial 
evaluation in excess of 10 percent may be granted.  In 
testifying that he did not notice the left lower extremity 
partial paralysis until the sensory impairment was noted by 
the VA examiner, the Veteran has, in effect, testified that 
there was no noticeable industrial impairment.  Therefore, 
there is no factual basis for referral of the claim for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b); see Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against a claim for an 
increased initial evaluation in excess of 10 percent for 
incomplete paralysis of the left lower extremity.  As the 
evidence is not in equipoise, there is no reasonable doubt 
which may be resolved in the Veteran's favor.  The claim for 
an increased initial evaluation in excess of 10 percent for 
partial paralysis, left lower extremity, must be denied.

ORDER

The appeal for an initial evaluation in excess of 10 percent 
for partial paralysis, left lower extremity, is denied.


REMAND

The Veteran testified that his range of motion of the 
lumbosacral spine was far less than the measured range of 
motion assigned at the time of the February 2009 VA 
examination, because the Veteran's complaints of pain were 
not considered.  The VA examination report specifically 
states that the Veteran had objective evidence of pain on 
active range of motion of the back, and additional limitation 
with repetitive motion, but did not indicate how far the 
Veteran was able to move without pain.  The VA examination 
report does not describe the extent of the additional 
limitation of motion after repetitive motions or the extent 
of increase in pain with use of the back.  The Veteran 
contends that he would be entitled to an evaluation in excess 
of 10 percent if his retained motion of the lumbar spine was 
considered in light of pain on motion.  As the clinical 
records reflect numerous complaints of severe back pain over 
many years, the Board agrees that additional development of 
the clinical evidence is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should also obtain 
copies of all records of the 
Veteran's treatment at VA medical 
facilities which are not already on 
file, including records from March 
2009 to the present.  Associate 
those records with the Veteran's 
claims folder.

2.  The Veteran should be afforded 
an opportunity the opportunity to 
submit or identify any records of 
non-VA treatment of a service-
connected disability since March 
2009, or any other relevant private 
treatment record not yet associated 
with the claims files.

3.  The Veteran should be afforded 
the opportunity to submit or 
identify alternative records, that 
is, evidence other than clinical 
records, to include employment 
records, which might demonstrate 
the severity of the impact of the 
Veteran's decreased range of motion 
of the thoracolumbar spine on his 
employment.  

4.  Thereafter, the Veteran should 
be afforded VA examination of the 
thoracolumbar spine.  The Veteran's 
claims folder and a complete copy 
of this remand must be provided to 
the examiner for review in 
conjunction with all examinations 
performed.  Any necessary 
diagnostic testing should be 
conducted.  The examiner should 
describe the Veteran's retained 
range of active motion.  The 
examiner should state where the 
Veteran begins to have pain when 
performing range of motion.  The 
examiner should describe how 
weakness or fatigability affects 
the Veteran's range of motion.  The 
examiner should state whether the 
Veteran has additional limitation 
of retained range of motion after 
repeated motions, and should state 
whether the Veteran has pain 
earlier along the range of motion 
on repetitive motion.  The examiner 
should describe any incoordination.  
The examiner should describe any 
other function limitation(s) on use 
of the thoracolumbar spine.  

5.  When all directed development 
has been conducted, readjudicate 
the claim on appeal.  If such 
action does not resolve the appeal, 
a supplemental statement of the 
case should be issued to the 
appellant and his representative.  
An appropriate period of time 
should be allowed for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


